Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 7-20 are pending in this Office action. Claims 4-6 are cancelled from consideration. 

Applicant's Response
In Applicant's Response dated 07/14/2022, Applicant amended Claims 1, 7, 8, 10, 13, 14 and 16; cancelled claims 4-6; and argued against all rejections previously set forth in the Office Action dated 03/22/2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinho et al, United States Patent No. 9503123, in view of VanderSpek et al, U.S. Patent Application Publication No. 20190251189.
Claim 1:
Pinho discloses:
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform compression so as to permit reconstruction of arbitrary portions of the uncompressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system comprises processing device to perform compression so as to permit random access to compressed data using bitwise indices), 
the compression comprising: generating the compressed data from the uncompressed data, wherein the compressed data comprises a sequence of compressed segment (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system generates compressed data from uncompressed data, wherein the compressed data comprises sequence of bytes of the uncompressed data); 
while generating the compressed data, tracking correlations between at least some positions in the uncompressed data and corresponding positions in the compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that when generating compressed data, the system tracks correlation between uncompressed data and corresponding compressed data); 
constructing an index that records the correlations between the at least some positions in the uncompressed data and the corresponding positions in the uncompressed data, wherein the correlations within the index for at least some positions in the uncompressed data include an identity of the compressed segment and an uncompressed offset (see [Col 1 line 40 – Col 2 line 41], [Col 3 line 15 – Col 4 line 62] and [Col 16 line 1-22] → Pinho discloses this limitation in that the system generates index data, wherein the index tracks correlation positions between uncompressed data and corresponding compressed data, wherein correlations within the index includes information of compressed header information (identify information) and the uncompressed offset information); and 
associating the index with the compressed data so that the index is available for reconstruction of arbitrary portions of the uncompressed data from the index and compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system decompress data so as to permit random access to compressed data using bitwise indices). 
Pinho does not explicitly disclose:
where at least some of the sequence of compressed portions include a literal part that includes literal uncompressed bytes of the uncompressed data, and a copy instruction part that includes instructions to copy from byte ranges of prior compressed segments in the sequence of compressed segments.
However, VanderSpek discloses:
where at least some of the sequence of compressed portions include a literal part that includes literal uncompressed bytes of the uncompressed data, and a copy instruction part that includes instructions to copy from byte ranges of prior compressed segments in the sequence of compressed segments (see [0026][0039]-[0043] → VanderSpek teaches this limitation in that the system comprises patch file that includes bytes of original uncompressed data and copy instructions that includes instructions indicating the offset and length to process continuous range of bytes of the data segments). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinho with the teachings of VanderSpek for the purpose of providing an effective data compression while reducing storage bandwidth, capacity and amount of computing power involved, see VanderSpek [0002].  

Claim 2:
	Pinho as modified discloses:
the index having correlations for positions at fixed intervals of the uncompressed data (see Pinho [Col 16 line 3 – line 22] → Pinho as modified discloses this limitation in that the system marks the boundaries between compressed headers of uncompressed data, wherein the headers have fixed and predetermined sizes).  


Claim 3:
	Pinho as modified discloses:
the fixed intervals being spaced by a fixed amount that falls between 2ᶺ6 and 2ᶺ9 uncompressed bytes, inclusive (see Pinho [Col 9 line 5 – line 35] → Pinho as modified discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2).  

Claim 7:
	Pinho as modified discloses:
the predetermined number of bytes being of size 2ᶺn bytes, where n is a whole number no greater than fifteen (see Pinho [Col 9 line 5 – line 35] → Pinho as modified discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2 (2ᶺn), wherein n is any whole number).  

Claim 8:
	Pinho as modified discloses:
the predetermined number of bytes being of size 2ᶺn bytes, where n is a whole number that is at least ten (see Pinho [Col 9 line 5 – line 35] → Pinho as modified discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2 (2ᶺn), wherein n is any whole number).  

Claim 9:
	Pinho as modified discloses:
the predetermined number of bytes being of size 2ᶺn bytes, where n is a whole number from ten to fifteen, inclusive (see Pinho [Col 9 line 5 – line 35] → Pinho as modified  discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2 (2ᶺn), wherein n is any whole number). 

Claim 10 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 11:
	Pinho as modified discloses:
the uncompressed data being a database (see Pinho [Col 13 line 43– line 59] → Pinho as modified discloses this limitation in that the uncompressed data being the seismic dataset (database)). 

Claim 12:
	Pinho as modified discloses:
the uncompressed data being a file (see Pinho [Col 13 line 43– line 59] → Pinho as modified discloses this limitation in that the uncompressed data being a file). 

Claim 13:
	Pinho as modified discloses:
the compressed data comprising a sequence of compressed segment, the correlations within the index including, for each of the at least some positions in the uncompressed data, the following: an identity of the compressed segment and an uncompressed offset, such that the correlations can be used to find the respective position of the uncompressed data by navigating to the uncompressed offset in an uncompressed form of the compressed segment (see [Col 1 line 40 – Col 2 line 41][Col 3 line 15 – Col 4 line 62] and [Col 16 line 1-22] → Pinho as modified discloses this limitation in that the system generates index data, wherein the index tracks correlation positions between uncompressed data and corresponding compressed data, wherein correlations within the index includes information of compressed header information (identify information) and the uncompressed offset information and correlations is used to navigate data in compressed bit stream to find the corresponding uncompressed data). 

Claim 14:
	Pinho discloses:
one or more computer-readable media comprising computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform decompression of an arbitrary portion of uncompressed data from compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system comprises processing device to perform decompressing data staring at an arbitrary bit (portion) from compressed data);
the decompression comprising: identifying a start position of the portion of the uncompressed data to access from the compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system identify the starting position of the uncompressed data to access from the compressed data); 
accessing an index associated with the compressed data, the index recording correlations between at least some positions in the uncompressed data and the corresponding positions in the uncompressed data, wherein the correlations within the index for at least some positions in the uncompressed data include an identity of the compressed segment and an uncompressed offset (see [Col 1 line 40 – Col 2 line 41], [Col 3 line 15 – Col 4 line 62] and [Col 16 line 1-22] → Pinho discloses this limitation in that the system accesses the index associated with the compressed data, wherein the index records correlations between the positions of the uncompressed data and the compressed data, wherein correlations within the index includes information of compressed header information (identify information) and the uncompressed offset information); 
finding a correlation within the index that includes a corresponding position in the uncompressed data that is prior to the identified start position of the portion of the uncompressed data to access (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system finds the correlation within the index indicating the start position of the corresponding data between the uncompressed data and compressed data); 
using the correlation to find an exact position in the compressed data that corresponds to the identified start position of the portion of uncompressed data to access (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system finds the exact bit in the compressed data that corresponds to the identified portion of the uncompressed data to access); and  
decompressing the compressed data from the found exact position until the entire portion of uncompressed data is decompressed, wherein the compressed data comprises a sequence of compressed segments (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system decompresses the data starting at the accessed bit until the entire portion of uncompressed data is decompressed, wherein the compressed data comprises sequence of bytes of the uncompressed data). 
Pinho does not explicitly disclose:
where at least some of the sequence of compressed portions include a literal part that includes literal uncompressed bytes of the uncompressed data, and a copy instruction part that includes instructions to copy from byte ranges of prior compressed segments in the sequence of compressed segments.
However, VanderSpek discloses:
where at least some of the sequence of compressed portions include a literal part that includes literal uncompressed bytes of the uncompressed data, and a copy instruction part that includes instructions to copy from byte ranges of prior compressed segments in the sequence of compressed segments (see [0026][0039]-[0043] → VanderSpek teaches this limitation in that the system comprises patch file that includes bytes of original uncompressed data and copy instructions that includes instructions indicating the offset and length to process continuous range of bytes of the data segments). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinho with the teachings of VanderSpek for the purpose of providing an effective data compression while reducing storage bandwidth, capacity and amount of computing power involved, see VanderSpek [0002].  

Claim 15 recites a system that performs the same functions as the method of Claims 2 and 3.  Thus Pinho as modified discloses/teaches every element of Claim 15 as indicated in the above rejection for Claims 2 and 3. 

Claim 16 recites a system that performs the same functions as the method of Claim 13.  Thus Pinho as modified discloses/teaches every element of Claim 16 as indicated in the above rejection for Claim 13. 

Claim 17:
	Pinho as modified discloses:
identifying a compressed segment that is at or prior to the exact position (see Pinho Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30] → Pinho as modified discloses this limitation in that the system identifies handle to compressed bit stream); 
determining how many uncompressed bytes to traverse from the beginning of the compressed segment to arrive at the exact start position (see Pinho Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30] → Pinho as modified discloses this limitation in that the system determines bytes to traverse); and
traversing uncompressed bytes from the beginning of the compressed segment to arrive at the exact start position (see Pinho Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30]→ Pinho as modified discloses this limitation in that the system traverses the compressed data to arrive at the exact position). 

Claim 18:
	Pinho as modified discloses:
the exact start position being in a compressed segment that is after the identified compressed segment in the sequence of compressed segment (see Pinho Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30]→ Pinho as modified discloses this limitation in that traverses the compressed data to arrive at the exact position, wherein the start position being in a compressed segment in sequence). 

Claim 19:
	Pinho as modified discloses:
traversing uncompressed bytes in any given compressed segment in the sequence of compressed segments being performed using redundant information from within a predetermined number of compressed bytes prior the given compressed segment (see Pinho Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30]→ Pinho as modified discloses this limitation in that only the compressed bit stream and the associated index tables are traversed). 

Claim 20 performs the same functions as Claim 9.  Thus Pinho as modified discloses/teaches every element of Claim 20 as indicated in the above rejection for Claim 9. 

Response to Arguments
Applicant's arguments with respect to Claims 1-3 and 7-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        09/22/2022